In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-193 CV

____________________


IN RE RONNIE E. THOMAS




Original Proceeding



MEMORANDUM OPINION 
	On May 12, 2006, Ronnie E. Thomas filed a petition for writ of mandamus to compel
the trial court to dismiss an indictment for robbery.  Thomas contends further prosecution of
the case is barred because another person has been prosecuted for the offense.  Thomas does
not explain why he cannot be prosecuted as a party to the offense.  See Tex. Pen. Code Ann.
7.01 (Vernon 2003).  We may grant mandamus relief if relator demonstrates that he has no
other adequate remedy at law to address the alleged error and that the act the relator seeks
to compel is ministerial.  State ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d 924,
927 (Tex. Crim. App. 2001).  An act is ministerial if it does not involve the exercise of any
discretion and the relator has a clear and indisputable right to relief.  Id. In this case, the
relator has not shown that he is entitled to the relief sought.  
	The petition for writ of mandamus is denied.
	WRIT DENIED.

								PER CURIAM


Opinion Delivered June 1, 2006 
Before McKeithen, C.J., Kreger and Horton, JJ.